DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
This action is responsive to the amendment filed March 4, 2022. Claims 1-10 are pending, claims 1 and 2 are amended and claim 6 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 9,534,856, herein Suzuki) in view of Aniolek et al. (US 7,575,793, herein Aniolek).
In regards to claim 1, Suzuki discloses
A heat exchanging member (Figs.14A-14C) comprising:
a pillar shape honeycomb structure (1) having:
an outer peripheral wall (51); and
partition walls (internal walls) extending through the pillar shape honeycomb structure from a first end face to a second end face to define a plurality of cells forming a through channel of a first fluid; and
a covering member (21) for covering the outer peripheral wall of the pillar shape honeycomb structure such that an inner surface of the covering member is in direct contact with the outer peripheral wall of the pillar shape honeycomb structure (Fig.14C),
wherein heat exchange between the first fluid and a second fluid flowing through an outer side of the covering member is performed via the outer peripheral wall and the covering member (Figs.14A and 14C),
wherein the first fluid gas, and the second fluid is liquid (Fig.14A).
Suzuki does not disclose that in a cross section of the pillar shape honeycomb structure perpendicular to a flow direction of the first fluid, the partition walls comprise: a plurality of first partition walls extending in a radial direction from the side of a center portion of the cross section, and a plurality of second partition walls extending in a circumferential direction, and a number of the first partition walls on the side of the central portion is less than a number of the first partition walls on the side of the outer peripheral wall.
	In related art of honeycomb structures for exhaust gases, Aniolek teaches a pillar shape honeycomb structure (Fig.3) having an outer peripheral wall (9) and partition walls (46, 48a, 49 and 52), wherein in a cross section of the pillar shape honeycomb structure perpendicular to a flow direction of a first fluid, the partition walls comprise:
a plurality of first partition walls (46, 48a) extending in a radial direction from the side of a center portion of the cross section, and
a plurality of second partition walls (49, 52) extending in a circumferential direction, and
a number of the first partition walls on the side of the central portion is less than a number of the first partition walls on the side of the outer peripheral wall (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki’s “checkerboard” style pillar shape honey comb structure to include a plurality of first partition walls extending in a radial direction and a plurality of second partition walls extending in a circumferential direction, where a number of the first partition walls on the side of the central portion is less than a number of the first partition walls on the side of the outer peripheral wall as taught by Aniolek in order to reduce thermal stresses on the structure and increase its strength (see Aniolek, Abstract).
In regards to claim 2, Suzuki discloses that the first fluid flows through the plurality of cells of the pillar shape honeycomb structure (Fig.14A), the second fluid flows through the outer side of the covering member (Figs.14A and 14C), and the heat exchanging member is configured to enable heat exchange between the first fluid and the second fluid, via the outer peripheral wall of the pillar shape honeycomb and the covering member (Figs.14A-14C).
In regards to claim 3, Suzuki in view of Aniolek discloses that the number of the first partition walls is decreased from the side of the outer peripheral wall toward the side of the central portion, in the cross section of the pillar shape honeycomb structure perpendicular to the flow direction of the first fluid (see Aniolek, Fig.3).
In regards to claim 4, Suzuki discloses that the outer peripheral wall has a thickness larger than that of the partition walls (Fig.14C).
In regards to claim 5, Suzuki in view of Aniolek discloses that the first partition walls defining one cell are longer than the second partition walls defining the one cell in the cross section of the pillar shape honeycomb structure perpendicular to the flow path direction of the first fluid (see Aniolek, Fig.3, some cells have the first partition walls longer than the second partition walls).
In regards to claim 8, Suzuki in view of Aniolek discloses that in an outer peripheral region having 2/3 of cells aligned from the outer peripheral wall to the center portion, the total number of the cells in the circumferential region satisfies the following relationship: 
1≥NA/NB>1/2
wherein NA represents the total number of the cells in the circumferential region on the side of the central portion adjacent to the cells in NB and NB represents the total number of the cells in the circumferential region on the side of the outer peripheral wall adjacent to the cells in NA (Aniolek, Fig.3, between regions 50c and 50d is a row of 4 cells, NA and between regions 50b and 50c is a row of 7 cells, NB, so the ratio is 4/7 or 0.57).
In regards to claim 9, Suzuki discloses
A heat exchanger comprising the heat exchanging member according to claim 1 (Fig.14A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aniolek as applied to claim 1 above, and further in view of Tomita et al. (US 2015/0292812, herein Tomita).
In regards to claim 7, Suzuki does not disclose that the first partition walls have a thickness larger than that of the second partition walls.
	Tomita teaches a heat exchanging member (Fig.2) comprising a plurality of first partition walls (5a) and a plurality of second partition walls (5b), wherein the first partition walls have a thickness larger than that of the second partition walls (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki’s first partition walls to have a thickness larger than that of the second partition walls as taught by Tomita in order to increase the heat transfer efficiency of the first partition walls (see Tomita, paragraph 9).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aniolek as applied to claim 1 above, and further in view of Hur et al. (US 2011/0214847, herein Hur).
In regards to claim 10, Suzuki discloses the thickness of the partition walls (4, col.12 lines 16-17), but does not disclose that the covering member has a thickness of 0.5mm to 3mm.
Hur teaches a heat exchanging member comprising an outer pipe (11) having a thickness
of 3 mm (paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Suzuki’s covering member to have a thickness of 0.5
mm to 3 mm as similarly taught by Hur since it has been held that where the general conditions
of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves
only routine skill in the art. See MPEP 2144.05 (II-A).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763     
   
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763